10

lig

L2

13

14

15

16

17

18

19

20

21

22

23

24

25

-— co Dy oe
Case 1:18-cv-10933-RA Document 73-4 Filg ORME/19 ¢ Page A EF 4 +.

FRSA Ny A Say ore Whe +4
tNoerceyeh on “LS ALe2 Ov 1
We Dd Fey om Qayua Lirik @t SATs
FAMILY COURT OF THE STATE OF NEW YORK eC.
CITY OF NEW YORK - COUNTY OF NEW YORK

In the Matter of a Proceeding for
the Custody and/or Visitation of
Minors Under Article Six of the
Family Court Act

MANUEL ASENSIO,
EMILIE BOSAK,

Petitioners, Docket NO.:
V-43839-13/13A
-against-

EMILIE BOSAK,
MANUEL ASENSIO,
Respondents.

Held: June 30, 2017
60 Lafayette Street
New York, New York 10013

Before: Hon. ADETOKUNBO O. FASANYA, Judge
Family Court of the State of New York

Appearances:
CARMEN RESTIVO, Esq.
Attorney for the child

Also Present:
Hatun Aytug, Manuel Asensio's significant other

Charlene Fountaliotis-Squires
Official Court Reporter
Case 1:18-cv-10933-RA Document 73-4 Filed 05/16/19 Page 2 of 5

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

(25

PROCEEDINGS 23
that were received were due to the dilatory -- dilatory
tactics of Mr. Asensio, the respondent. The multiple

interim appeals filed by the respondent, which are his
right, but which he cannot then deny the attorney for the
child payment for her appearances and her performance, which
are necessitated because she is appointed to represent the
child and the child is a necessary party to those appeals.
And also due to the multiple applications filed by
respondent, both in this court and in the Appellate
Division, all of which require the time and input of the
attorney for the child.

It is clear to this court that a money judgment

a!

would be ineffectual in ensuring payment of the fees owed,

 

 

because what it appears to this court is that Mr. Asensio

 

has arranged his finances in such a way as to make it

difficult to ascertain what his actual financial situation

 

 

is and difficult to enforce a money judgment.

In light of all of that, this court is finding the
respondent in contempt of this court's order appointing the
attorney for the child and directing the payment for the
attorney for the child. This court is finding respondent in
contempt for his willful, knowing and contumacious refusal
to comply with the orders of this court regarding the
payment of the attorney for the child's fees, despite being

possessed of the means to do so.
Case 1:18-cv-10933-RA Document 73-4 Filed 05/16/19 Page 3 of 5

10

11

12

13

14

L5

16

17

18

19

20

21

22

23

24

25

PROCEEDINGS 24

This court has always indicated that it is not the
wish of this court to find Mr. Asensio in contempt. This
court has always indicated that this court does not wish to
punish Mr. Asensio for anything at all, other than just to
ensure that the orders of this court are complied with and
that the proceedings and the process are respected. That
continues to be the position of the court. However, one
cannot permit the current set of circumstances to continue
without remedy.

This court has found Mr. Asensio in contempt.

We will go off the record for a brief period.

Thank you.

MANUEL PEDRO ASENSTIO-GARCIA: I'm sorry, I didn't
hear the last part, your Honor.

THE COURT: We will go off the record for a brief

period.

Thank you.

(Off the record.)

(Back on the record.)

THE COURT: Back on the record.

Mr. Asensio, I just found you to be in contempt for
failing to comply with my orders. This matter is going to

move to the penalty phase of the contempt proceedings, Mr.
Asensio.

MANUEL PEDRO ASENSIO-GARCIA: May I have an
Case 1:18-cv-10933-RA Document 73-4 Filed 05/16/19 Page 4 of5

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

PROCEEDINGS 25

opportunity to address the court after what it said?

THE COURT: I'm going to give you an opportunity to
do that.

MANUEL PEDRO ASENSTO-GARCIA: Thank you, your Honor.

THE COURT: Go ahead.

MANUEL PEDRO ASENSIO-GARCIA: Your Honor, I'm
embarrassed and deeply hurt by your assessment of my
credibility. A human being in this country, a citizen is
entitled to arrange its finances as he sees fit under the
law, I have done that and I live according to my
disclosures, which are on file here, your Honor. Nothing
you heard from the attorney for the child contradicts any
financial disclosures that I have made. I'm sorry, that it
is difficult for you to assess it, but I live my life in
accordance to the financial disclosures that I made to this
court on its official statements. I know the court doesn't

want to believe that and that's why I addressed the court's

mind in what the Judiciary Law says. I can't help my
financial circumstances. I can't take ownership of
anything that is not mine. I can't -- I can't assess

anything that is not mine and sell it and take money and
give it to the attorney for the child.

And I have asked the court to allow me to withdraw
going back to April 20, 2015 and on November 2015 and

November 2016, the court said that I was free to withdraw,
Case 1:18-cv-10933-RA Document 73-4 Filed 05/16/19 Page 5of5

10

LL.

12

L3

14

15

16

17

18

19

20

21

22

23

24

25

PROCEEDINGS 26

that no applications were pending against me, that I was
permitted to withdraw the petition and that I had no
applications pending against me.

THE COURT: Mr. Asensio --

MANUEL PEDRO ASENSIO-GARCIA: One more thing --

THE COURT: Mr. Asensio --

MANUEL PEDRO ASENSTIO-GARCIA: -- you said you would
not --

THE COURT: Mr. Asensio --

MANUEL PEDRO ASENSIO-GARCIA: -- compel me -- I
don't want to be here, your Honor. I would like not to be
here. And you could -- I will accept anything you want to
do with my child. And I will -- I have offered the mother

the opportunity to present to me a stipulation that I will
agree to.

THE COURT: Please listen to me.

MANUEL PEDRO ASENSIO-GARCIA: Yes.

THE COURT: I want you to address yourself to what
I indicated just now is the penalty phase of the proceedings
as to why I should not impose a penalty at this point having
found you in contempt. Making statements about past prior
proceedings, making statements as to what may have been said
or done in the past, does not address that. What I need
you to do is to address now what you believe -- why you

believe I should not impose a penalty after having found you
